Citation Nr: 0601488	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-37 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for mechanical low back/muscle strain.

2.  Entitlement to an initial compensable disability 
evaluation for urticaria.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 2000 to 
November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The veteran failed to report for 
a hearing before the Board scheduled in October 2005.  She 
has not requested that the hearing be rescheduled or 
otherwise offered an excuse for her failure to appear, so her 
request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  The veteran's mechanical low back/muscle strain is 
manifested by full range of motion with flexion, lateral 
flexion, and left rotation with pain; and limitation of 
extension to 15 degrees and right rotation limited to 25 
degrees with pain.

2.  The veteran's service-connected urticaria is manifested 
by subjective complaints of intermittent attacks occurring 
every few days and lasting only a day and objective evidence 
of outbreaks while in service.


CONCLUSIONS OF LAW

1.  The criteria for the entitlement to an initial evaluation 
in excess of 10 percent for mechanical low back/muscle strain 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Code 5237 
(2005).

2.  The criteria for entitlement to a compensable evaluation 
for the veteran's service-connected urticaria have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 4.118; 
Diagnostic Code 7825 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  service medical records, the appellant's contentions, 
and VA examination report dated in September 2003.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the appellant or 
on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of 
disability evaluations following awards of service connection 
for mechanical low back/muscle strain and urticaria.  As 
such, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

Mechanical low back/muscle strain

A review of the record shows that service connection was 
granted for mechanical low back/muscle strain and that a 10 
percent evaluation was assigned effective from November 16, 
2003 under the General Rating Formula for Diseases and 
Injuries of the Spine, see 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.    

Under the General Rating Formula for Diseases and Injuries of 
the Spine, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees and left and right 
lateral rotation are 0 to 30 degrees.  "Combined range of 
motion" under the General Rating Formula refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion and left and right rotation.  The normal 
combined range of motion for the thoracolumbar spine is 240 
degrees.  The normal ranges of motion noted above are the 
maximum that can be used for calculation of the combined 
range of motion.  Each range of motion measurement is rounded 
up to the nearest five degrees.



The criteria of the General Rating Formula, as they pertain 
to thoracolumbar spine disabilities, are as follows:

*	10 percent = forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar sine 
greater than 120 degrees but not greater that 235 
degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height
*	20 percent = forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or 
abnormal contour such as scoliosis, reversed lordosis or 
abnormally kyphosis
*	40 percent = forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine
*	50 percent = unfavorable ankylosis of the entire 
thoracolumbar spine
*	100 percent = unfavorable ankylosis of the entire spine

[The Board has edited the rating criteria to remove 
references to disabilities of the cervical spine, since the 
question at issue here is the veteran's lumbar spine.]

A rating in excess of 10 percent for the veteran's orthopedic 
manifestations of her lumbar spine disability is not 
appropriate.  At the September 2003 VA examination, the 
veteran demonstrated flexion to 105 degrees, extension 
limited to 15 degrees, right lateral flexion to 45 degrees, 
left lateral flexion to 40 degrees, right rotation limited to 
20 degrees, and left rotation to 35 degrees.  Thus, the 
veteran demonstrated a combined range of motion of 215 
degrees.  In addition, the VA examiner noted that the 
veteran's posture and gait were within normal limits and 
there was no muscle spasm on examination.   



There are separate rating criteria for evaluating 
intervertebral disc syndrome.  However, x-rays of the lumbar 
spine were normal in 2003, and service connection has not 
been established for intervertebral disc syndrome.  No 
medical professional has ever diagnosed disc disease, and the 
findings in the evidence are not representative of disc 
disease (for example, the veteran does not complain of 
symptoms such as numbness or tingling, or radiation of pain 
or other symptoms into the lower extremities, and all sensory 
examinations have been normal).  Therefore, these criteria 
are not for application in the instant appeal.

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).  While the VA 
examiner noted that range of motion of the spine was 
additionally limited by pain, fatigue, and lack of endurance, 
there was no indication that the functional loss limited 
flexion to 60 degrees or less or limited the combined range 
of motion of the thoracolumbar spine to 120 degrees or less.  
In fact, the veteran demonstrated flexion well past the 
normal 90 degrees.  Moreover, the rating  criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine,  and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Essentially, the veteran's primary complaint concerning her 
low back disability is pain, often with movement.  While the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not provide a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
Her pain has not limited her functional abilities, including 
the ability to move the spine, to such a degree as to warrant 
a higher rating. Therefore, the veteran does not meet the 
criteria for an increased rating in excess of 10 percent for 
her service-connected low back disability.



Urticaria

A review of the record shows that service connection was 
granted for urticaria and that a noncompensable evaluation 
was assigned effective from November 16, 2003 under 38 C.F.R. 
§ 4.118, Diagnostic Code 7825.  

Under Diagnostic Code 7825, a 10 percent rating is warranted 
for recurrent episodes of urticaria occurring at least four 
times during the past 12-month period, responding to 
treatment with antihistamines or sympathomimetics.  A 30 
percent evaluation is available where there is evidence of 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period, and requiring intermittent 
systemic immunosuppressive therapy for control.  A maximum 60 
percent evaluation is available where there is evidence of 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period despite continuous 
immunosuppressive therapy.

A review of the evidence shows that the September 2003 VA 
examination report noted the veteran's complaints of having a 
history of urticaria every few days that lasts for one day.  
However, the veteran's subjective history is unsupported by 
the objective evidence which indicates that the veteran was 
treated for only one episode of urticaria in 2003, and there 
are no medical reports of record after the veteran discharged 
from service.  Further, on physical examination, there were 
no signs of skin disease present.  The Board finds no 
evidence of recurrent episodes of urticaria occurring at 
least four times during the past 12-month period, and; 
responding to treatment with antihistamines or 
sympathomimetics.  As such, the Board finds that the 
veteran's symptomatology does not warrant a compensable 
rating under Diagnostic Code 7835.  Although she is certainly 
competent to report having skin rashes, since they are 
clearly observable to a lay person, without any medical 
evidence showing recurrences for the past two years since she 
separated from service, or showing she has been prescribed 
medication, a compensable rating simply cannot be granted.

The Board notes that there is no evidence of record that the 
veteran's mechanical low back or skin disabilities cause 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  In the instant case, there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis as there is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of her low back disability or urticaria.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

In this case, the Board notes that the issues on appeal arise 
from a notice of disagreement as to the initial ratings 
assigned to the veteran's mechanical low back/muscle strain 
and urticaria, and as such, represent a "downstream" issue 
as referenced in VAOPGCPREC 8-2003 (December 22, 2003), 
summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a 
precedent opinion of VA's General Counsel that is binding on 
the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The 
opinion states that if, in response to notice of its decision 
on a claim for which VA has already given the 38 U.S.C. § 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, 38 U.S.C. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly-raised issue.  With 
regard to the instant case, the Board finds that adequate 38 
U.S.C. § 5103(a) notice was provided as to the original 
claims for service connection in August 2003, and as such, 
the rating assignment issue on appeal fall within the 
exception for the applicability of 38 U.S.C.A. § 5103(a).

The August 2003 notice advised the veteran what information 
and evidence was needed to substantiate the claim of 
entitlement to service connection.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  While the August 2003 notice failed 
to notify the appellant of her and VA's respective duties for 
obtaining evidence, the claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any 
noncompliance was also clearly not prejudicial, since there 
is no indication of any evidence she or VA should have 
obtained.  That is, she has clearly stated she has received 
no treatment since her discharge from service.  In addition, 
by virtue of the rating decision on appeal and the statement 
of the case (SOC), she was provided with specific information 
as to why these particular claims were being denied, and of 
the evidence that was lacking.  She was also supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) in the SOC.  

The RO's 2003 document did not specifically tell the claimant 
to provide any relevant evidence in her possession.  However, 
she was otherwise fully notified of the need to give to VA 
any evidence pertaining to the claims.  There is no 
allegation from the claimant that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
the claims.  When considering the notification letter, the 
rating decision on appeal and the statement of the case 
(SOC), as a whole, the Board finds that she was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice to the appellant.  However, what the 
VCAA seeks to achieve is to give the claimant notice of the 
elements discussed in Pelegrini II.  Once that is done-
whether by a single notice or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board notes that 
the August 2003 notice document, which preceded the December 
2003 rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claims on appeal.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The claimant has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claims.  She stated in April 2004 that she 
had enrolled in the VA health care system, but had not yet 
had an appointment.  In the 18+ months since then, she has 
not stated that she has received VA treatment, so there is 
indication of outstanding records that must be obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examination in September 
2003.  Reexamination will be requested whenever VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability.  38 C.F.R. 
§ 3.327(a).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since she was last examined.  The veteran 
has not reported receiving any recent treatment, and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2003 VA examination reports are thorough and sufficient 
to rate her disabilities.  There is no rule as to how current 
an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, she is not prejudiced 
by the Board considering the merits of the claims in this 
decision.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for mechanical low back/muscle strain is denied.

Entitlement to an initial compensable disability evaluation 
for urticaria is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


